DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 23 May 2022 is acknowledged. Claims 6, 7, 14, and 22 were amended. Claims 1, 4-7, 12-18, 22, 30-32, 34, and 36-38 are pending.

Withdrawn Objections and Rejections
	The amendment of claim 6 has overcome the objection of previous record and the objection is withdrawn.
Claim 22 was rejected under 35 USC 112(d). Applicant’s amendment of claim 22 has overcome the rejection and the rejection is withdrawn.

Maintained Rejections
	Claims 1, 4-7, 12-18, 22, 30-32, 34, and 36-38 were rejected under 35 USC 103. The rejections are maintained and are included below. It is noted that the amendments to claims 6, 7, 14, and 22 were made by applicant to fix typographical errors and to overcome the 112(d) rejection of claim 22. The amendment of these claims did not require modified grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14-18, 22, 30-32, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25. Shen, L., and R. Pili (2012) Class I histone deacetylase inhibition is a novel mechanism to target regulatory T cells in immunotherapy OncoImmunology 1:7; 948-950 is used as evidence in claim 22.

Regarding claim 1, BCM teaches a method for augmenting a cell-based immunotherapy comprising contacting a cell-based immunotherapy in vitro with an HDAC inhibitor (HDACi) (page 17, claim 63; “A method of enhancing potency of immune cells that express at least one therapeutic protein…wherein said immune cells are T cells, NK cells, dendritic cells, or a mixture thereof”; page 17, claim 63; “the method of claim 63, wherein said contacting is performed in vitro”; page 17, claim 63, “comprising contacting the immune cells with an effective amount of a histone deacetylase (HDAC) inhibitor”). BCM further teaches that the HDACis include but are not limited to small chain fatty acids, hydroxamic acids, cyclic peptides, or benzamides (page 8, paragraph [0079]). 
BCM, however, fails to teach that the HDACi is nanatinostat (2-(6- {[(6-Fluoroquinolin-2- yl)methyl] amino}-3 -azabicyclo [3.1 .0]hex-3 -yl)-N-hydroxypyrimidine-5 -carboxamide). It is noted that instant specification page 17-page 18, paragraph [0060] teaches synonyms for Nanatinostat including: Nstat, tractinostat, VRX-3996, or CHR-3996.
Eckschlager provides a summary of HDAC inhibitors, mechanisms of their actions, and results of preclinical and clinical studies (abstract).  Eckschlager teaches that carcinogenesis cannot be explained only by genetic alterations, but also involve epigenetic processes including histone modifications (page 1, paragraph 2). Eckschlager further teaches that HDACs are divided into four classes with class I being located in the nucleus (HDACs 1, 2, 3, and 8) and class II located in the cytoplasm and nucleus (HDACs 4, 5, 6, 7, 9, and 10) (page 2, paragraph 4). Eckschlager teaches that HDAC inhibitors can act against only specific types of HDACs or against all types (page 3, paragraph 5). Eckschlager provides an overview of selected HDAC inhibitors in table 1 on page 4, including CHR-3996 which is a hydroxamic acid, Class I targeting inhibitor that was in phase I clinical trial for solid tumors at the time of the publication. Eckschlager further teaches that class I inhibitors enhance the functions of NK cells and CD8 T cells (page 9, paragraph 1). 
BCM and Eckschlager are considered to analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious for one of ordinary skill in the art to have used the class 1 inhibitor CHR-3996 (nanatinostat) as taught by Eckschlager in the method for augmenting a cell-based immunotherapy taught by BCM. One of ordinary skill in the art would have been motivated to have made this combination as CHR-3996 had been demonstrated as a HDAC class I targeting inhibitor (Eckschlager, page 4, table 1) which was known to enhance the function of NK cells and CD8 T cells (Eckschlager, page 9, paragraph 1). 

Regarding claim 14, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that the cell-based immunotherapy comprises a T-cell population (page 17, claim 67, “wherein said immune cells are T cells”).

Regarding claim 15, BCM and Eckschlager teach the method of claim 14 as discussed above.
BCM further teaches that the T cell population comprises a primary T-cell population derived from a healthy individual (page 18, claim 81, “immune cells are allogeneic to a recipient of said immune cells”).

Regarding claim 16, BCM and Eckschlager teach the method of claim 14 as discussed above.
BCM further teaches that the T cell population comprises a primary T-cell population derived from an individual inflicted with a disease (page 18, claim 81, “immune cells are autologous to a recipient of said immune cells”).

Regarding claim 17, BCM and Eckschlager teach the method of claim 14 as discussed above.
BCM further teaches that the T-cell population comprises a chimeric antigen receptor (CAR) (page 18, claim 78, “wherein said therapeutic protein is a chimeric antigen receptor (CAR)”).

Regarding claim 18, BCM and Eckschlager teach the method of claim 14 as discussed above.
BCM further teaches stimulating the T-cell population with a tumor associated antigen (page 7, paragraph [0061], “the infusion of a T cell product targeting a single tumor associated antigen (TAA) or tumor-specific antigen (TSA) may lead to target antigen modulation under this selective pressure… Expression of such TAAs or TSAs may be increased by administering epigenetic modulators that upregulate target expression and enhance CAR T cell potency”).

Regarding claim 22, BCM and Eckschlager teach the method of claim 14 as discussed above.
While BCM and Eckschlager don’t explicitly teach that FoxP3 expression is reduced in the T-cell population after contacting the cell-based therapy with the HDACi, it is anticipated that this change in expression would be an inherent and natural result of the method taught by BCM and Eckschlager in which the cell-based immunotherapy is contacted in vitro with the HDACi nanatinostat. 
MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	Furthermore, the relationship between HDAC inhibitors and FoxP3 expression was known in the art prior to the effective filing date of the claimed invention. For example, Shen studied Class I histone deacetylase (HDAC) inhibitors, their effects on Tregs and the underlying mechanisms (abstract). Shen teaches that “recently, we have reported that a class I HDAC inhibitor, entinostat, suppressed Treg function, enhanced anti-tumor immune response and facilitated cytokine and vaccine immunotherapy in murine renal cell carcinoma and prostate cancer models, respectively. This Treg suppression action was not through a depletion mechanism. Instead, entinostat targeted the function of Tregs by downregulating Foxp3 gene expression” (page 948, center column, paragraph 2). Shen teaches that Class I HDACs (Class 1 specific and pan) decreased Foxp3 levels in T regs in a dose dependent matter, whereas Class II specific HDAC inhibitors did not affect Foxp3 levels (page 949, center column, paragraph 2). As Eckschlager teaches CHR-3996 (nanatinostat) is a Class I targeting inhibitor (Eckschlager, page 4, table 1), it would be obvious to one of ordinary skill in the art that the use of this inhibitor would decrease Foxp3 expression of the T cell population as taught by Shen (Shen, page 949, center column, paragraph 2).

Regarding claim 30, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that the cell based immunotherapy comprises a natural killer cell line (page 2, paragraph [0011], “the immune cells are…NK cells…”).

Regarding claim 31, BCM and Eckschlager teach the method of claim 30 as discussed above.
BCM further teaches that the NK cell population further comprises a chimeric antigen receptor (CAR) (page 2, paragraph [0019], “the therapeutic protein expressed by the immune cells is a receptor… such as a chimeric antigen receptor (CAR)”).

Regarding claim 32, BCM and Eckschlager teach the method of claim 30 as discussed above.
BCM further teaches that the extracellular binding domain may be any protein or portion thereof that binds to a target protein including an Fc domain of a single chain antibody. (page 7, paragraph [0064]).

Regarding claim 34, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that the cell-based immunotherapy is administered to an individual afflicted with a disease (page 6, paragraph [0050], “methods comprising administering to an individual one or more immune cells that have been contacted in vitro…with an agent that upregulates expression of a therapeutic protein in the immune cell”; page 3, paragraph [0028], “individual is diagnosed with cancer”).

Regarding claim 36, BCM and Eckschlager teach the method of claim 34 as discussed above.
BCM further teaches wherein the disease is a cancer (page 3, paragraph [0028], “individual is diagnosed with cancer”).

Regarding claim 37, BCM and Eckschlager teach the method of claim 36 as discussed above.
BCM further teaches that the cancer is breast cancer, cervical cancer, colon cancer, kidney cancer, liver cancer, lung cancer, melanoma, ovarian cancer, pancreatic cancer, or prostate cancer (page 4, paragraph [0031]).

Regarding claim 38, BCM and Eckschlager teach the method of claim 36 as discussed above.
BCM further teaches that the cancer is a leukemia or a lymphoma (page 4, paragraph [0031]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 as applied to claim 1 above, and further in view of Banerji, U., et al (2012) A Phase I Pharmacokinetic and Pharmacodynamic Study of CHR-3996, an Oral Class I selective Histone Deacetylase Inhibitor in Refractory Solid Tumors Clinical Cancer Research 18(9); 2687-2694. ChemScene Safety Data Sheet for Nanatinostat is used as an evidentiary reference for claims 4 and 5.

Regarding claim 4, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that exposure of the cells to the epigenetic modifier agent may occur by any suitable regimen so long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the use of DNMT inhibitor, decitabine (page 8, paragraph [0080]), as the epigenetic modifier used to upregulate the expression of the therapeutic proteins in the immune cells (page 8, paragraph [0078]).  In their example CAR-MUC1 T cells were contacted with 1μM of decitabine and expression was measured for 7 days (figure 13). While BCM teaches that 1μM is an effective dosage of DNMT inhibitor, BCM and Eckschlager, fail to teach that the concentration of the HDACi is less than about 1 micromolar. 
Banerji studied the safety, tolerability, pharmacokinetic (PK), and pharmacodynamic (PD) profile of CHR-3996, a selective class I histone deacetylase inhibitor (abstract, purpose). Banerji treated 39 patients with 7 different dose levels of CHR-3996 ranging from 5 to 160 mg/day, studied maximal plasma concentrations, and determined that a maximal plasma concentration of 259 ng/mL at a dose of 40 mg exceeded the concentrations required for antitumor efficacy in preclinical models (abstract, results). Using the molecular weight of CHR-3996, which is taught to be 394.40 g/mol by the ChemScene safety data sheet for Nanatinostat (page 1, 3.1), the maximal plasma concentration of 259 ng/mL, which was determined to be an effective level for treatment is 0.657 micromolar (as shown below), which meets the limitation of less than about 1 micromolar:

                
                    
                        
                            259
                             
                            n
                            g
                        
                        
                            m
                            L
                        
                    
                     
                    x
                     
                    
                        
                            1
                            g
                        
                        
                            
                                
                                    10
                                
                                
                                    9
                                
                            
                            n
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1000
                            m
                            L
                        
                        
                            L
                        
                    
                    =
                     
                    
                        
                            0.000259
                             
                            g
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            394.4
                             
                            g
                        
                    
                    =
                     
                    
                        
                            
                                
                                    6.57
                                     
                                    x
                                     
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            μ
                            m
                            o
                            l
                        
                        
                            m
                            o
                            l
                        
                    
                    =
                    
                        
                            0.657
                            μ
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                
            
	
	BCM, Eckschlager, and Banerji are considered to be analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious to one of ordinary skill in the art to use the concentration of CHR-3996 taught by Banerji in the method taught by BCM and Eckschlager as a starting point for cell-based therapy augmentation. While the study by Banerji focused on patients who were treated with oral doses of CHR-3996, one of ordinary skill in the art would have been motivated to select this concentration as a starting point as it has been demonstrated to be an effective concentration for treatment in patient studies.  

Regarding claim 5, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that exposure of the cells to the epigenetic modifier agent may occur by any suitable regimen so long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the use of DNMT inhibitor, decitabine (page 8, paragraph [0080]), as the epigenetic modifier used to upregulate the expression of the therapeutic proteins in the immune cells (page 8, paragraph [0078]).  In their example CAR-MUC1 T cells were contacted with 1μM of decitabine and expression was measured for 7 days (figure 13). While BCM teaches that 1μM is an effective dosage of DNMT inhibitor, BCM and Eckschlager, fail to teach that the concentration of the HDACi is at least about 400 nanomolar. 
Banerji studied the safety, tolerability, pharmacokinetic (PK), and pharmacodynamic (PD) profile of CHR-3996, a selective class I histone deacetylase inhibitor (abstract, purpose). Banerji treated 39 patients with 7 different dose levels of CHR-3996 ranging from 5 to 160 mg/day, studied maximal plasma concentrations, and determined that a maximal plasma concentration of 259 ng/mL at a dose of 40 mg exceeded the concentrations required for antitumor efficacy in preclinical models (abstract, results). Using the molecular weight of CHR-3996, which is taught to be 394.40 g/mol by the ChemScene safety data sheet for Nanatinostat (page 1, 3.1), the maximal plasma concentration of 259 ng/mL, which was determined to be an effective dose for treatment, is 0.657 micromolar (as shown above). This concentration converts to 657 nanomolar as shown below, which meets the limitation of at least about 400 nanomolar:
                
                    
                        
                            0.657
                            μ
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            
                                
                                    10
                                
                                
                                    3
                                
                            
                             
                            n
                            a
                            n
                            o
                            m
                            o
                            l
                        
                        
                            1
                             
                            μ
                            m
                            o
                            l
                        
                    
                    =
                    
                        
                            657
                             
                            n
                            a
                            n
                            o
                            m
                            o
                            l
                             
                        
                        
                            L
                        
                    
                
            

	BCM, Eckschlager, and Banerji are considered to be analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious to one of ordinary skill in the art to use the concentration of CHR-3996 taught by Banerji in the method taught by BCM and Eckschlager as a starting point for cell-based therapy augmentation. While the study by Banerji focused on patients who were treated with oral doses of CHR-3996, one of ordinary skill in the art would have been motivated to select this concentration as a starting point as it has been demonstrated to be an effective concentration for treatment in patient studies.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 as applied to claim 1 above, and further in view of Marks, PA and WS Xu (2009) Histone Deacetylase Inhibitors: Potential in Cancer Therapy Journal of Cellular Biochemistry 107: 600-608. 

Regarding claim 6, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that exposure of the cells to the epigenetic modifying agent may occur by any suitable regimen as long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the application of DNMT inhibitor decitabine as the epigenetic modifier (page 8, paragraph [0080]; page 8, paragraph [0078]).  In their example, CAR-MUC1 T cells were contacted with 1μM of decitabine and expression was measured for 7 days (figure 13). In figure 13, increases in protein expression is observed as early as day 0, although no information is provided regarding how quickly after treatment of the cells this increase took place. BCM and Eckschlager fail to teach that the HDACi is contacted with the cell-based immunotherapy for at least 2 hours. 
Marks studied the role of histone deacetylases (HDAC) and the potential of these enzymes as therapeutic targets for cancer, neurodegenerative diseases and a number of other disorders (abstract). Marks teaches that HDACi cause accumulation of acetylated forms of proteins and that several HDACi are in various stages of development, including clinical trials as monotherapy and in combination with other anti-cancer drugs (abstract). Marks further teaches that HDACi up-regulate the expression of both death receptors and their ligands in vitro and in vivo in transformed cells, but not in normal cells (page 604, right column, paragraph 4). Marks provides an overview of clinical development of HDACi and teaches that a useful marker of biological activity of HDACi is the accumulation of acetylated histones in normal peripheral mononuclear (PMN) cells. In the case of a single oral dose of the HDACi vorinostat, 400 mg was shown to induce PMN cells to accumulate acetylated histones in 2-4 hours which returned to pretherapy levels in 10-14 hours (page 606, right column, paragraph 6). 
BCM, Eckschlager, and Marks are considered to be analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious to one of ordinary skill in the art to contact the cell-based immunotherapy with the HDACi as taught by BCM and Eckschlager for at least 2 hours as taught by Marks as a starting point for cell-based therapy augmentation. While the study by Marks focuses on a different HDACi used in vitro, one of ordinary skill in the art would have been motivated to use this time as a starting point for the method as it has been demonstrated as the least amount of time that it takes for a biologically active level of HDACi to be achieved in vivo.  

Regarding claim 7, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches that exposure of the cells to the epigenetic modifying agent may occur by any suitable regimen as long as the cells receive a sufficient amount of the agent and for a sufficient time to upregulate expression of the therapeutic protein (page 9, paragraph [0087]). In example studies, BCM teaches the application of DNMT inhibitor decitabine as the epigenetic modifier (page 8, paragraph [0080]; page 8, paragraph [0078]).  In their example, CAR-MUC1 T cells were contacted with 1μM of decitabine and expression was measured for 7 days (figure 13). In figure 13, increases in protein expression is observed as early as day 0, although no information is provided regarding how quickly after treatment of the cells this increase took place. The expression continues to rise up to day 5 (120 hours). On day 7 the expression begins to decrease.  
Marks studied the role of histone deacetylases (HDAC) and the potential of these enzymes as therapeutic targets for cancer, neurodegenerative diseases and a number of other disorders (abstract). Marks teaches that HDACi cause accumulation of acetylated forms of proteins and that several HDACi are in various stages of development, including clinical trials as monotherapy and in combination with other anti-cancer drugs (abstract). Marks further teaches that HDACi up-regulate the expression of both death receptors and their ligands in vitro and in vivo in transformed cells, but not in normal cells (page 604, right column, paragraph 4). Marks provides an overview of clinical development of HDACi and teaches that a useful marker of biological activity of HDACi is the accumulation of acetylated histones in normal peripheral mononuclear (PMN) cells. In the case of a single oral dose of vorinostat, 400 mg was shown to induce PMN cells to accumulate acetylated histones in 2-4 hours which returned to pretherapy levels in 10-14 hours (page 606, right column, paragraph 6). 
BCM, Eckschlager, and Marks are considered to be analogous to the claimed invention as they are in the same field of HDAC inhibitors for use in cancer immunotherapy. Therefore, it would have been obvious to one of ordinary skill in the art to contact the cell-based immunotherapy with the HDACi as taught by BCM and Eckschlager for at least 14 hours as taught by Marks and up to as much as 120 hours (5 days) as taught by BCM as a starting point for cell-based therapy augmentation. While the study by Marks focuses on a different HDACi used in vivo and the study by BMS focuses on a different epigenetic modifier, one of ordinary skill in the art would have been motivated to use this time as a starting point for the method as it has been demonstrated as a sufficient amount of time for an epigenetic modification of the cell expression to take place.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0023937 A1 (Baylor College of Medicine) 22 JAN 2015 (herein BCM) in view of Eckschlager, T., et al (2017) Histone Deacetylase Inhibitors as Anticancer Drugs Int. J. Mol. Sci 18(1414); 1-25 as applied to claim 1 above, and further in view of Simon, S., and N. Labarriere (2018) PD-1 expression on tumor-specific T cells: Friend or foe for immunotherapy? Oncoimmunology 7(1) e1364848, 1-7; Published online 14 SEP 2017.

Regarding claim 12, BCM and Eckschlager teach the method of claim 1 as discussed above.
BCM further teaches combination therapy including immunotherapy and states that the therapy may be administered before, during or after, or a combination thereof, administration of the immune cells (page 3, paragraph [0027]). BCM however, fails to explicitly state that this immunotherapy is a checkpoint inhibitor and that the cells are contacted in vitro. 
Simon studied checkpoint expression, specifically PD-1, on tumor-specific T cells and discusses the dual significance of this expression in regards to complex regulation and the opportunity to leverage checkpoint expression to define, monitor, and exploit tumor-reactive T cells for immunotherapy purposes (abstract). Simon teaches that PD-1 is expressed on the surface of activated T cells, NK cells, B cells, macrophages, and several subsets of DCs and that PD-1 expression on naïve T cells is induced upon TCR activation (page e1364828-1, left column, paragraph 1). Simon also teaches that checkpoints such as Tim-3, LAG-3 and TIGIT are expressed on T cells and contribute to impaired T cell function and tumor escape (page e1364828-1, left column, paragraph 1). Simon further teaches that the level of PD-1 expression is related to the strength of TCR signaling and is regulated by genetic and epigenetic dynamic mechanisms (page e1364828-1, right column, paragraph 1). Simon also studied PD-1 expression in relation to T-cell based immunotherapy and states that “we further documented in vitro that PD-1 blockade during a GMP-compliant procedure to produce Melan-A specific T cells for ACT, favored the amplification of peculiar TRCβ subfamilies, with better functional avidity against their cognate antigen” (page e1364828-4, left column, paragraph 3; page e1364828-4, right column, paragraph 1). 
BCM, Eckschlager, and Simon are considered to be analogous to the claimed invention as they are in the same field of cell-based immunotherapy or HDACi therapy for use in cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of BCM and Eckschlager with those of Simon and have included the use of a checkpoint inhibitor, such as PD-1 blockade, in the method of augmenting a cell-based immunotherapy. One of ordinary skill in the art would have been motivated to make this combination in order to reduce the PD-1 expression on the T-cells that could be caused by modulation of the epigenetic dynamic mechanisms of the cell in vitro (Simon, page e1364828-1, right column, paragraph 1). By doing so, one would increase the in vivo functionality following administration of the cells to the patient (Simon, page e1364828-4, right column, paragraph 1). 

Regarding claim 13, BCM, Eckschlager, and Simon teach the method of claim 12 as discussed above.
Simon further teaches that the checkpoint inhibitor is an antibody that targets PD-1 (page e1364828-4, right column). 

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. 

Regarding the 35 USC 103 rejection of claim 1, applicant argues that Eckschlager does not cure the deficiency of BCM as Eckschlager does not provide the skilled artesian with a reasonable expectation of success in achieving the claimed method. Applicant argues that Eckschlager provides no data and draws no conclusions as to which HDAC inhibitor is superior, whereas, applicant has demonstrated that nanatinostat provides superior reduction of regulatory T cells even amongst Class I HDAC inhibitors, such as entinostat and points to [0147] (noted to not be in the document); FIG 1A; Table 1 to demonstrate the use of nanatinostat over entinostat. Applicant argues that this demonstrates that not all Class I HDAC inhibitors are useful in the claimed method and are, therefore, not interchangeable. Applicant argues that a skilled artesian would not have had a reasonable expectation of success in achieving the claimed method by choosing any Class I HDAC inhibitor (response, page 5, paragraph 2). 
Applicant further argues that it has been discovered that nanatinostat provides superior reduction of regulatory T cells which is particularly striking when compared to another HDAC inhibitor, entinostat. Applicant argues that not all HDACi are equally effective for augmenting cell-based immunotherapy when administered to cells in vivo (response, page 5, paragraph 3).
Applicant argues that HDAC inhibitors represent a broad class of functionally and structurally distinct compounds such that the skilled artesian would not be motivated to substitute one HDAC inhibitor for another and expect augmentation of a cell-based immunotherapy. Applicant further argues that the skilled artesian would not expect the superior reduction of regulatory T cells demonstrated by applicant (response, page 5, paragraph 4). Applicant states that “none of the references cited by the office provide an effective HDAC inhibitor for use in a method as claimed” (response, page 5, paragraph 5).

In response, it is first noted that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. In addition to teaching that where there is reason to modify or combine prior art references to achieve the claimed invention there is the additional requirement for a reasonable expectation of success, MPEP 2143.02 (I) also teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
	As discussed in the original rejection, BCM teaches that HDAC inhibitors can be used to augment cell-based immunotherapy (page 17, claim 63). BCM also teaches examples of HDACis that could be used in the method including entinostat (page 8, [0079]), which Eckschlager teaches is a Class I inhibitor (page 4, Table 1). Eckschlager teaches that HDAC inhibitors may act specifically against only several types of HDACs (HDAC isoform-selective inhibitors), but also against all types of HDACs (pan-inhibitors) (page 3, paragraph 5). Table 1 on page 4 demonstrates that the HDAC can be grouped by the type of structure that they have (column 1) and also the target HDAC (column 3).  Eckschlager further teaches that there have been noticeable differences in how Class I HDACs (such as etinostat and nanatinostat) influence lymphocyte populations compared to Class II HDACs (paragraph bridging pages 8 and 9). Eckschlager states that “Inhibition of class II HDACs enhances the number and function of Treg and Class I HDAC inhibitors enhance the functions of NK cells and CD8 T cells” (page 9, paragraph 1). Based on the teachings of BCM and Eckschlager, one of ordinary skill in the art would not only have been motivated to use nanatinostat in the method taught by BCM, but would also have a reasonable expectation of success, as Eckschlager teaches that Class I HDAC inhibitors are known to enhance the function of NK cells and CD8 T cells.  
In regards to applicant’s argument that the Class I HDACs would not all be useful in the claimed method and are not interchangeable as shown in the examples disclosed, it is noted that the instant application compares nanatinostat at multiple concentrations (1μM, 500nM, 100nM and 1nM) to entinostat at a single concentration (1 μM). While some results may not be comparable at this single dosage of entinostat, routine optimization would likely demonstrate the suppressed Treg function and enhanced anti-tumor response through the downregulation of Foxp3 gene expression as it has been previously demonstrated in the prior art (as discussed in rejection of claim 22 under 35 USC 103). 

With respect to the 35 USC 103 rejection of claims 4-7, 12-18, 22, 30-32, 34, and 36-38, applicant argues that the claims incorporate the limitations of claim 1 and that claim 1 is not obvious in view of BCM and Eckshlager. Applicant argues that the references Banerji, Marks, and Simon do not cure the deficiencies of BCM and Eckschlager therefore, the rejection should be withdrawn (response, page 5, paragraph 6 – page 7, paragraph 1). 
	In response, Applicant’s arguments regarding BCM and Eckshlager were found not to be persuasive for the reasons discussed above; therefore, the references of Banerji, Marks, and Simon are not needed to cure the deficiencies of BCM and Eckschlager. These references are presented to demonstrate that the limitations of the instant claims would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. MPEP 2141 (III) Rationales to
Support Rejections Under 35 U.S.C. 103 states “The ‘mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.’” Dann v. Johnston, 425 U.S. 219,
230, 189 USPQ 257, 261 (1976).

	In view of the discussion above, applicant’s arguments in the remarks filed 23 May 2022 were not found to be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647